no third party contact department of the treasury internal_revenue_service washington d c contact person id number telephone number ope eovt y date apr attn dear sir this letter is in response to your letter of date requesting a ruling that your tax-exempt status under sec_501 c of the internal_revenue_code code will not be adversely affected by your funding the renovation construction acquisition and operation of fraternity houses located on the campus you have also requested a ruling that contributions to you for the purpose of funding the renovation construction acquisition and operation of fraternity housing will qualify for a charitable_contribution under sec_170 of the code and for estate and - gift_tax purposes under sec_2055 and sec_2522 facts you were incorporated on february and are exempt from federal_income_tax under sec_501 code you are not a private_foundation under sec_509 a and i7o b imai ii all of your freshman class members are required to reside in freshman dormitories owned by you unless such members reside with their family members sophomores juniors and seniors collectively the upper class persons are not required to live in housing owned by you although the upper class persons are not required to live in college housing substantially_all of the upper class persons live on campus either in residence halls or in fraternity houses due to the dearth of adequate housing in the area there is a limited amount of housing for upper class persons currently you have three residence halls for the upper class persons residence halls and approximately thirty percent of male upper class persons live in residence halls these dormitories contain lounges used for recreational and social events as well as study halls and other miscellaneous facilities and equipment substantially_all female upper class persons live in the three national sororities maintain focal chapters on the campus of which approximately seventy percent of female upper class persons are members none of these sororities own chapter houses residence halls owned by you social events instead the sororities and their members are housed in portions of the three the sororities reserve dormitory lounges for chapter meetings and six national fraternities maintain local chapters on the campus all of the fraternities are exempt from federal_income_tax under sec_501 c of the code approximately seventy all of the percent of the male upper class persons are members of these fraternities fraternities have houses on the campus in which their members may live during their sophomore junior and senior years because the fraternities originally constructed the houses on the property the fraternities own their historically and currently you have relied on these fraternity houses to provide respective houses housing and facilities for a substantial portion of your students you own the property on which the fraternity houses are located and over the past several years the physical condition of the fraternity houses has declined to such an extent that you have concluded that the present structures do not measure up to the your standards for safe and proper student housing dormitories do not provide enough quality housing for the students suitable accommodations and facilities for students’ well-being and for recruiting and retaining new students you have decided to undertake a fund raising program to defray the costs of renovating constructing acquiring and operating these fraternity houses in addition the current fraternity houses and recognizing the need for you represent that the fraternities will transfer title to their houses to you you will then you will enter into a hold clear title to the fraternity houses and the land on which they stand pursuant to written lease agreement with each fraternity for an initial renewable term of five years the lease agreements with each of the fraternities you may inspect the chapter houses at any time fraternities may not sublet or assign the premises without the your consent and the fraternities must use the premises solely for the purpose of operating a chapter house each will have the right to terminate the lease upon giving the other party to the lease eighteen months prior written notice upon such termination neither party shall have further rights or obligations other than obligations already accrued for which the party shal remain responsible the rental rate for the fraternity houses will be adjusted annually during the term of the lease and will be based on a rate per occupant that will be the same as the rental rate that you charge other students for comparable dormitory housing you and the fraternity in order to raise money more effectively contributors will have the opportunity to express a preference that their contributions be used to renovate the house of a specific fraternity hold all contributed funds in your general account but keep an accounting of the amounts contributed on behalf of each fraternity while you will attempt to honor the preferences of the donors you represent that you will have full authority and discretion over all amounts contributed and will accept donations indicating a preference for a particular fund only with the understanding that such designation will not restrict or limit your full ownership rights in the donated property or in addition a portion of all contributions property acquired by use of the donated property regardiess of whether a preference has been indicated will go to you to satisfy the general operating_expenses of the fund raising program you anticipate that this portion will be equal to approximately fifteen percent of all contributions you will you intend to establish a committee to determine whether and how to spend funds for the construction renovation acquisition and operation of equipment or facilities at the fraternity houses bb that you own contributed on behalf of each fraternity house the relative needs of each fraternity house and the relative needs of your other facilities and equipment in making those decisions you represent that you will consider the amount of funds you have specifically requested the following rulings your tax-exempt status under sec_501 of the code will not be adversely affected if you provide grants for the renovation construction acquisition and operation of fraternity houses currently located on your campus and of fraternity and sorority houses which may locate on your campus in the future contributions made to you for the purpose of renovating constructing acquiring and operating fraternity houses currently located on the campus and of fraternity and sorority houses which may locate on the college’s campus in the future will qualify for the charitable_contribution_deduction under sec_170 of the code and the amount of all gifts_and_bequests for the same purposes will be deductible for federal estate and gift_tax purposes under code sections and respectively law and analysis ruling_request sec_501 c of the code provides for the exemption from federal_income_tax for organizations organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1 c -i d a of the income_tax regulations provides that the term educational as used in sec_501 relates to the instruction or training of the individual for the purpose of improving or developing his capabilities it has long been recognized that providing dormitories and food for students is one of the functions of universities and colleges and is incident to their educational purpose see phinnev v douehertv a f t r milton 28_bta_422 this principal was followed in revrul_60_367 1960_2_cb_73 where the service found that providing fraternities and fraternity members with housing and facilities was incident to the educational activities of the college and therefpre contributions made to the college for the purpose of acquiring or constructing a housing facility for use by a designated fraternity constituted allowable deductions by donors for federal_income_tax purposes under sec_170 of the code and for federal estate and gift_tax purposes under sec_2055 and sec_2522 respectively of the code in revrul_60_367 supra the taxpayer was a college with an enrollment of approximately the students of which lived in fraternity houses and in college owned dormitories remaining students lived in private homes or apartments in the town surrounding the college the fraternities at the college were having difficulty properly maintaining their fraternity houses and as a result the fraternity houses were not in a physical condition up to the standards desirable for the housing of college students the college organized a fund raising program for the purpose of acquiring or constructing housing for particular fraternities the college permitted donors to designate a particular fraternity for their contributions but the college was not bound by this designation while the ruling was targeted at the deductibility of such contributions the ruling also stated that its students by providing dormitories the college might properly adopt as incident to its educational activities a program to assist in the housing of all housing for its students by purchasing or constructing owning and operating houses for fraternity students or by a combination of such activities members would not cease to be a college activity because the college participated in or undertook plans to have the whole or a part of the cost of a fraternity house defrayed by gifts from alumni of a particular fraternity furnishing housing for fraternity by exercising control_over like the college in revrul_60_367 supra you rely on fraternities to provide housing to a large portion of your students the condition of the chapter houses impacts on your student you would also have substantial difficulty replacing the recruitment enrollment and retention housing provided by these chapter houses also similar to the college in revrul_60_367 the physical condition of the fraternity houses has declined to such an extent that you have concluded that the present structures do not measure up to your standards for safe and proper student housing for your students the current fraternity houses and your dormitories do not provide enough quality housing like the housing contemplated in revrul_60_367 the fraternity houses on your campus you own both the land on serves substantially the same function as your campus dormitories which the chapter houses are built and the chapter houses themselves pursuant to the lease agreements with each of the fraternities you may inspect the chapter houses at any time fraternities may not sublet or assign the premises without the your consent and the fraternities must use the premises solely for the purpose of operating a chapter house occupying a chapter house is lease you may re-enter and assume ownership of the chapter house lease without cause upon giving eighteen months prior written notice in breach of any of these covenants or any other covenants in the you may also terminate the n the event a fraternity for these reasons your program to raise funds and make grants to the fraternities for the purpose of the renovation construction and operation of fraternity houses located on your campus and for fraternity or sorority houses which may jocate on your campus in the future is incident to your educational_purposes ruling_request sec_170 of the code allows as a deduction subject_to certain limitations and exceptions any charitable_contribution as defined in subsection c payment of which is made within the taxable_year sec_170 of the code in part defines a charitable_contribution as a contribution or gift to or for_the_use_of a corporation created or organized in the united_states organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which is not disqualified for tax exemption under sec_501 c by reason of attempting to influence legislation sec_170 f disallows a deduction for a charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the 20k o contribution by the donee organization that meets the requirements of sec_170 b f b requires that the acknowledgment include the following information the amount of cash and a description but not the value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in apart for any property contributed and a description and good_faith estimate of the value of any goods or services provided or if such goods or services consist solely of intangible religious benefits a statement to that effect section revrul_69_573 1969_2_cb_125 holds that a college fraternity that maintains a chapter house for active student members is exempt from federal income_taxation under sec_501 of the code rather than sec_501 therefore contributions to the fraternity are not deductible under sec_170 revrul_60_367 1960_2_cb_73 holds that contributions made to a college through the college has a clearly defined policy of providing proper housing for all a fund raising program for the purpose of acquiring or constructing a housing facility for use by a designated fraternity under certain terms and conditions are deductible under sec_170 of the a code part of this policy is improving and providing appropriate housing for all fraternity members the college owns the houses and rents the dwellings to fraternity groups on short-term leases at rates closely comparable to the rentals charged by the college tor similar housing facilities although donors are permitted to designate a particular fraternity the only practical benefit of the designation is that a specific chapter house might be finished ahead of the others improvements on structures owned by anyone other than the college the funds are not used for its students revrul_60_367 further states that in order for the gift to be deductible it must be in gift to the fraternity by using the college as a conduit the reality a gift to the college and not a college must have the attributes of ownership in respect of the donated property and its rights as an owner must not as a condition of the gift be limited by conditions or restrictions which in effect in addition the revenue_ruling states make a private group the beneficiary of the donated property that the college should as an owner be free to use the property acquired with the gift as its future policy suggests or requires in the present case you have determined that as part of your policy of providing safe and proper housing for your students you should conduct a fund-raising campaign to renovate construct acquire and operate the housing for your students who are fraternity members you will the own the dwellings and rent them to the fraternities pursuant to five year renewable leases rental rate for the fraternity houses will be based on a rate per occupant that will be the same as the rental rate you charge other students for comparable student housing thus the rentals charged for the fraternity housing will be closely comparable to rates charged for similar housing facilities your right to terminate the lease at any time upon giving eighteen months notice causes the leases to be substantially_similar to the short-term leases considered in revrul_60_367 if you exercise your right to terminate the lease upon giving eighteen months notice you shall have no further obligations with respect to the fraternity house except for obligations already accrued under the lease suggests or requires thus you will be able to use the renovated fraternity houses as your future policy you will control and determine the amounts spent on each fraternity house as well as the size character and architecture of the accommodations you will accept gifts designated for the benefit of a particular fraternity only with the understanding that such designation will not restrict or ot a limit your full ownership rights in either the donated property or property acquired by use of the in addition none of the funds raised will be expended or used by any entity donated property therefore as in rev_rul the contributions in reality are gifts to you other than by you based on the information and circumstances above we rule that your tax-exempt status under sec_501 of the code will not be adversely affected if you provide grants for the renovation construction acquisition and operation of fraternity houses currently located on your campus and of fraternity and sorority houses which may locate on your campus in the future contributions for the renovation construction and operation of equipment or facilities at the chapter houses of the fraternities are in reality donations to the college and are deductible for federal_income_tax purposes under code sec_170 contributions of dollar_figure or more to be deductible donors are required to have from you a contemporaneous written acknowledgment that meets the requirements of sec_170 f b in order for this ruling is based on the understanding that there will be no material changes in the facts is based any such change should be reported to the ohio ep eo key district_office upon which it because it could help resolve questions concerning your federal_income_tax status this ruling should a copy of this ruling is being forwarded to the northeast ep eo be kept in your permanent records if you have any questions about this letter please feel free to contact the person key district_office whose name and telephone number are listed in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent sincerely yours pecortol v back gerald v sack chief exempt_organizations technical branch
